Citation Nr: 0123137	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The claimant had active duty for training from February 1974 
to April 1977.  He also had additional service in the 
reserves, including a period of inactive duty training from 
7:30 AM to 9 AM on April 13, 1996 and a period of active duty 
training beginning beginning April 28, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision in 
which the RO denied service connection for a bilateral knee 
disorder.  The veteran filed a notice of disagreement in 
January 2000 and a statement of the case (SOC) was issued in 
February 2000.  The veteran submitted a substantive appeal 
the same month, with no hearing requested.


REMAND

A veteran may be entitled to service connection where the 
evidence establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  [Emphasis added.]  
38 U.S.C.A. § 101 (24), 106, 1110, 1131 (West 1991 and Supp. 
2001).  

The veteran alleges that he injured both knees during a 
period of inactive duty training on April 13, 1996.  In a 
Statement of Medical Examination and Duty Status dated on May 
2, 1996, the veteran reported that he took a fitness test on 
April 20, 1996 during which time he again injured his knees.  
The veteran explained in latter correspondence that he 
injured his knees during a fitness test on the 13th of April, 
and that he could not pass another fitness test on the 20th 
of April because of the prior knee injury.  The Board does 
not have verification of the veteran's service on April 20, 
1996, and it is unclear when his active duty training 
beginning April 28, 1996 ended.  In addition, it does not 
appear that all active duty service medical records have been 
obtained, and there may be additional reserve medical records 
that are not contained in the claims folders.  Finally, it 
does not appear that all medical and administrative records 
generated in connection with a line of duty investigation 
have been obtained.  The veteran's service must be verified, 
and all service medical records obtained in order to comply 
with the VA's duty to assist.

The veteran alleged treatment at the VA hospital in Miami on 
June 1, 1996.  While an attempt was made to get these 
records, this attempt was unsuccessful.  However, it appears 
that he may have been treated at an Army medical unit at the 
VA facility, and thus a record of his treatment may not 
appear in the VA database.  Another attempt should be made to 
obtain this record.

Additionally, on November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
Additional development is required under this Act.

The veteran is hereby notified of the consequences for any 
failure to report for a Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the claim is REMANDED for the aforementioned 
action.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

2.  The RO should verify the veteran's 
period of service on April 20, 1996 (the 
hours of service and whether it was 
inactive duty for training) and the 
ending date of his active duty training 
which began on April 28, 1996.  All 
available service medical records should 
be obtained, including from his active 
duty and all reserve service.  In 
addition, all personnel records should be 
obtained, including any prepared in 
connection with his discharge from the 
reserves.  These should include all 
medical and administrative records 
generated in connection with the line of 
duty evaluation pertaining to the 
veteran's reported injuries of his knees 
in April 1996.

3.  The veteran is advised that he may 
submit any available evidence showing 
that the injury in question occurred on 
April 13, 1996.  This may include any 
witnesses to the injury, reports of 
medical treatment received soon after the 
injury, or statements from his employer 
showing any time lost from work after the 
injury or any interference with such 
work, etc.

4.  The RO should make inquiry of the 
veteran as to all medical facilities from 
whom he sought treatment for his knees 
after the reported injury in April 1996.  
Medical records should be obtained from 
named providers if those records are not 
already contained in the claims folder.  
A request for treatment records 
pertaining to the veteran should again be 
requested from the 324th Army Hospital 
Unit, possibly located at the VAMC Miami.

5.  When the above evidence has been 
compiled, the veteran should be scheduled 
for a VA orthopedic examination.  The 
claims folder must be made available to 
the examiner prior to or in connection 
with the examination.  This should 
include a copy of this Remand.  The 
examiner should determine as follows:

I.  Does the veteran have a chronic 
disability of his knees; and if so, 
what is the correct diagnosis.

II.  If there is evidence of a 
chronic disability of the knees, the 
examiner should opine whether it is 
at least as likely as not that the 
diagnosed disability could have 
resulted from an injury alleged to 
have occurred on a particular day 
while running during a physical 
training test.

III.  After the development 
requested above has been completed 
to the extent possible, the RO 
should again review the record.  If 
any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.  If the veteran fails to 
appear for any examination, the 
letter notifying him of the date and 
time of the examination and the 
address to which the letter was sent 
should be included in the claims 
folder.

The claimant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



